

EXHIBIT 10.54
Premium Share Unit Certificate
NAVISTAR EXECUTIVE STOCK OWNERSHIP PROGRAM
Adopted As Of February 17, 2004




EMPLOYEE:


ADDRESS:




SOCIAL SECURITY NUMBER:
TRANCHE VESTING:
TOTAL OF PREMIUM SHARE UNITS:
DATE OF GRANT:DATE EARNED:
DATE UNITS VEST:    NUMBER OF UNITS VESTED:
 
This is an award agreement (the "Award Agreement") between Navistar
International Corporation, a Delaware corporation (the "Corporation"), and the
individual named above (the "Employee"). The Corporation hereby credits to the
Employee's account, the above-stated number of Premium Share Units, which are
issuable as Common Stock of the Corporation in accordance with the terms and
conditions of the Corporation’s 2004 Performance Incentive Plan approved by the
shareholders February 17, 2004, as amended from time to time (the "Plan").


The Premium Share Units awarded hereunder are further subject to the terms and
conditions of the Corporation’s Executive Stock Ownership Program, as amended
and restated September 1, 2004, as amended from time to time (the "Program"), a
copy of which is attached. Subject to the terms and conditions of the Program
and the Plan, including the provisions regarding forfeiture of the shares and
restrictions on transferability, these Premium Share Units will vest on the
dates set forth above. Premium Share Units which have been fully vested will
convert to the Corporation’s Common Stock and be distributed to the Employee
upon termination of employment or such other mutually agreed upon date if such
termination of employment is through qualified retirement. These Premium Share
Units shall have the same rights as Common Stock of the Corporation except the
units shall be non-voting.
 
The Corporation and the Employee hereby agree to the terms and conditions of
this Award Agreement and have executed it as of the date set forth above.


NAVISTAR INTERNATIONAL CORPORATION


By:__________________________________
Terry M. Endsley
Vice President & Treasurer
Attest:


__________________________________
Assistant Secretary


__________________________________
Employee












E-91
